Citation Nr: 0218101	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  98-04 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Whether new and material evidence has been presented 
to reopen a claim for service connection for a back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to 
February 1984.

This appeal originates from an August 1997 rating decision 
that denied entitlement to service connection for 
bilateral foot disabilities and determined that no new and 
material evidence had been presented to reopen a claim for 
service connection for a back disorder.  The veteran 
submitted a notice of disagreement in December 1997.  A 
statement of the case was issued in February 1998.  The 
veteran perfected his appeal to the Board of Veterans' 
Appeals (Board) in March 1998.  The veteran presented 
testimony before the undersigned at hearing conducted at 
the RO in May 2002.


REMAND

In written argument in November 1996, the veteran's 
representative expressed disagreement with the June 1995 
rating decision that denied service connection for a back 
disability, contending that the RO's decision was clearly 
and unmistakably erroneous (CUE).  In August 1997, the RO 
issued a rating decision denying the claim for CUE.  In 
December 1997, the veteran provided a notice of 
disagreement with the August 1997 rating action.  The 
statement of the case and supplemental statement of the 
case issued by the RO do not address the issue of CUE in 
the June 1995 rating decision.  By filing the Notice of 
Disagreement, the veteran has initiated appellate review 
of this issue.  The next step in the appellate process is 
for the RO to issue the veteran a Statement of the Case 
summarizing the evidence relevant to this issue, the 
applicable laws and regulations, and the reasons that the 
RO relied upon in making its determination.  See 38 C.F.R. 
§ 19.29 (2002); Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, this case must be remanded to the RO for the 
issuance of a Statement of the Case.  Id.  The Board 
emphasizes, however, that to obtain appellate review of 
any issue not currently in appellate status, a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.202 (2002).  

The Board also finds that the pending claim to reopen a 
claim for a back disability based on new and material 
evidence is "inextricably intertwined" with the above-
noted claim for CUE in the June 1995 rating decision, 
inasmuch as a grant of the benefits sought with respect to 
the veteran's CUE claim could render the question of new 
and material evidence to reopen the claim for a back 
disorder moot.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991), (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision cannot be rendered unless both issues have been 
considered).  It follows that, as any Board action on the 
issue of CUE for the denial of service connection for a 
back disorder would, at this juncture, be premature, the 
issue must be deferred pending the actions requested on 
remand.  

With regard to the second issue currently on appeal, 
entitlement to service connection for foot disability, the 
Board notes that additional development is needed, as the 
medical evidence currently of record is insufficient to 
decide the issue.  See 38 U.S.C.A. § 5103A (West Supp. 
2002).  The report of a VA examination dated in November 
1994 indicates that the veteran was diagnosed with plantar 
fasciitis, and examiner related this disorder to his 
documented in-service fall, which resulted in service 
connected knee disabilities.  It does not appear that the 
RO considered the November 1994 examination report in its 
determination.  A later, May 1997 examiner noted that the 
veteran was not diagnosed with pes planus until 1997, and 
that his plantar fasciitis may be a symptom of the pes 
planus.  In view of the foregoing, the Board finds that 
further medical examination, to ascertain the nature and 
etiology of all foot disability, is warranted.  

Finally the Board points out, that with respect to each 
issue on which an appeal has been perfected, the RO must 
review the claims file and ensure that all notification 
and development required by the Veterans Claims Assistance 
Act of 2000 is completed.  In particular, the RO should 
ensure that the new notification requirements and 
development procedures found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002) are fully satisfied, before 
the claims file is returned to the Board.

Accordingly, this matter is hereby REMANDED to the RO for 
the following action:

1.  The RO must issue to the veteran 
and his representative a SOC addressing 
the issue of CUE regarding the June 
1995 rating decision that denied 
service connection for a back disorder.  
Along with the SOC, the RO must furnish 
to the veteran and his representative a 
VA Form 9 (Appeal to the Board of 
Veterans' Appeals), and afford them the 
applicable time period for perfecting 
an appeal as to that issue.

2.  The veteran and his representative 
are hereby reminded that appellate 
consideration of the claim for CUE may 
be obtained only if a timely appeal as 
to that issue is perfected.

3.  The RO should schedule the veteran 
for a VA podiatry examination at an 
appropriate medical facility to obtain 
information as to the existence and 
etiology of current bilateral foot 
disability, to include pes planus and 
plantar fasciitis.  

The entire claims file must be made 
available to the physician designated 
to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
tests and studies deemed necessary by 
the examiner should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis. 

With respect to each diagnosed foot 
disability, the examiner should offer 
an opinion, consistent with sound 
medical principles, as to whether such 
disability is, as least as likely as 
not, the result of disease or injury 
incurred or aggravated during military 
service.  In reaching such conclusion, 
the examiner must specifically address 
all medical opinion and comment as to 
the origins of foot disability, to 
include the November 1994 VA examiner's 
notation that the veteran currently has 
plantar fasciitis as a result of a fall 
in service.  The examiner must set 
forth all examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion 
reached, in a printed (typewritten) 
report.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  With respect to each issue for 
which an appeal has been perfected, the 
RO must also review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the 
Act (codified, as amended, at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2002)) and implemented by 
recently finalized regulations 
(promulgated at 38 C.F.R. §§ 3.102 and 
3.159 (2002)) are fully complied with 
and satisfied.

6.  After completion of the requested 
development and completion of any 
notification and/or development action 
deemed warranted by the record, the RO 
should adjudicate the claim for service 
connection for foot disability in light 
of all pertinent evidence and legal 
authority.  The RO should provide full 
reasons and bases for its 
determinations.   

7.  If any benefits sought on appeal 
continue to be denied, the RO should 
return the claims file to the Board for 
further appellate consideration.  The 
RO is advised that it should not return 
the claims file to the Board until 
after the veteran has either perfected 
an appeal on the CUE issue, or the time 
period for doing so has expired, 
whichever come first.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




